Detailed Action
Notice of Pre-A/A or A/A Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Status of Claims
1.	The following is a Final Office action in response to the Application filed 08/04/2020 and he Amendments & Remarks received on 05/16/2022. 
2	Claims 6 and 16 are cancelled
3.	Claims 1-5 and 7-15, 17-20 are pending 

Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201810164789.2 filed on February, 28, 2018.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-5 and 7-15, 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-5 and 7-15, 17-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
7.	Therefore, claims 1-5 and 7-15, 17-20 were analyzed for U.S.C. 101 as follows:
8.	Claims 1-5, 7-10 are directed to a method claims and claims 11-15, 17-20 are directed to a computer system. Claims 1-5 and 7-15, 17-20 fall within one of the four statutory categories of invention. (Step 1: Yes)
9.	In claim 1, corresponding representative claims 11, the limitations that define an abstract idea (in bold) are below (claim 1 is displayed):
A computer-executable method, comprising: 
obtaining, by a computer from an online financial platform, online financial transaction records associated with a plurality of customer accounts of the online financial platform;
establishing fund-transfer relationships among the plurality of customer accounts based on the transaction records; 
performing, by a computer, a cluster-analysis operation to group the plurality of customer accounts into a number of clusters by constructing a fund-transfer graph based on the transaction records, wherein a respective node in the fund-transfer graph corresponds to a customer account, and wherein an edge in the fund-transfer graph corresponds to a fund-transfer relationship between two customer accounts; and
applying a machine-learning model to determine whether a respective customer-account cluster is involved in online money laundering.
10.	In claim 1, corresponding representative claim 11, are steps that describe receiving, analyzing, and processing financial data applying mathematical concepts (machine learning, cluster analysis) to display results that detect online money laundering. The above steps are collecting and analyzing financial transaction and relational data for detecting suspicious activity utilizing machine learning which are concepts that are in the enumerating grouping of Abstract ideas related to Certain methods of Organizing Human Activity specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
11.	Independent claim 1, corresponding representative claims 11, recite the additional components of “computer”, ”processor”, “storage device”, and additional elements of “online financial platform”, and “machine learning model”. The additional components and additional elements are no more than generally linking the use of the judicial exception to a particular technological for field of use. The mere nominal recitation of “processor”, “storage device”, and “computer” do not take the claim limitation out of the abstract idea (i.e. a generic computer device to perform a generic function to associate data and a storage device to store the results). The limitations of “performing, by a computer, a cluster-analysis operation to group the plurality of customer accounts into a number of clusters by constructing a fund-transfer graph based on the transaction records, wherein a respective node in the fund-transfer graph corresponds to a customer account, and wherein an edge in the fund-transfer graph corresponds to a fund-transfer relationship between two customer accounts , “establishing fund-transfer relationships among the plurality of customer accounts based on the transaction records”, and “applying a machine-learning model to determine whether a respective customer-account cluster is involved in online money laundering”, the mere nominal recitation of “machine learning model” and “cluster analysis” do not take the claim limitation out of the abstract idea (i.e., a general means of using mathematical formulas, relationships, and concepts to determine the relationship with financial data and the customer accounts to detect money laundering). The limitations does no more than generally linking a judicial exception to a particular technological environment. The claims 1, corresponding representative claims 11, are directed to an abstract idea.
12.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
Computing devices 106 and 108 can include various mobile devices, including but not limited to: smartphones, tablet computers, laptop computers, personal digital assistants (PDAs), various wearable computing devices (e.g., smartglasses and smartwatches), etc (Specification: Paragraph [0027])
These modules or apparatus may include, but are not limited to, an application-specific integrated circuit (ASIC) chip, a field-programmable gate array (FPGA), a dedicated or shared processor that executes a particular software module or a piece of code at a particular time, and/or other programmable-logic devices now known or later developed. (Specification: Paragraph [0067]) 
The data structures and code described in this detailed description are typically stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system. The computer-readable storage medium includes, but is not limited to, volatile memory, non-volatile memory, magnetic and optical storage devices such as disk drives, magnetic tape, CDs (compact discs), DVDs (digital versatile discs or digital video discs), or other media capable of storing computer-readable media now known or later developed. (Specification: Paragraph [0065])
13.	These additional elements and additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
14.	Finally, taken together, the additional elements and additional components of claim 1, corresponding representative claim 11, has been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. The claims 1, corresponding claims 11 are directed to an abstract idea without significantly more.
15.	Dependent claims 2, 3, 4, 12, 13, and 14 further recite limitations of training the machine- learning model using labeled data associated with a set of sample customer- account clusters, wherein the machine-learning model comprises a binary-classification model, and wherein training the binary- classification model comprises labeling a first number of sample customer- account clusters as blacklisted and a second number of sample customer-account clusters as whitelisted, determining that a number of customer accounts within the respective sample customer-account cluster are known money-laundering customer accounts, and in response to a ratio of the known money-laundering customer accounts within the respective sample customer-account cluster exceeding a predetermined threshold, labeling the respective sample customer-account cluster as blacklisted. The limitations are steps directed to apply machine learning model to determine customer groups to detect money laundering customer accounts. These recited limitations fall within the Certain Methods of Organizing Human Activities grouping of abstract ideas as it relates to commercial interactions of sales activities or behavior. Accordingly, the claims recite an abstract idea.
16.	The judicial exception is not integrated into a practical application. In particular, the above claims recite the additional elements of using a machine learning model, the binary-classification model, a ratio of the known money-laundering customer accounts within the respective sample customer-account cluster to perform the classifying the customer account  in the training and determining steps. The binary-classification model, machine learning model, and the ratio of the known money-laundering customer accounts within the respective sample customer-account cluster is recited at a high-level of generality (i.e., steps directed to the general means using mathematical concepts and relationships to determine cluster groups to detect money laundering). The limitations are recited at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea.  The claims are directed to an abstract idea. 
17.	There are no additional components and the additional elements of “machine-learning model” and  “binary-classification model”, where each of the additional elements are no more than mere instructions to apply the exception using a generic computer component. Therefore, the additional components and additional elements are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The elements are not sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claim, dependent claims 2, 3, 4, 12, 13 and 14 further are directed to an ineligible judicial exception without any significant more.
18.	Dependent claims 5, 7, 10, 15, 17, and 20 further recite limitations of extracting a feature vector from the respective customer-account cluster, using the feature vector as an input to the machine-learning model, constructing a subgraph for each cluster; extracting a feature vector from the subgraph using a technique based on detection of network motifs within the subgraph, and wherein performing the cluster-analysis operation comprises implementing a label propagation algorithm (LPA) or a k- means clustering algorithm. The limitations are steps directed to money laundering feature extraction (i.e. customer-account cluster) based on label propagation algorithm (LPA) or a k- means clustering algorithm. The steps for detecting an abnormal associated customer account by utilizing graph structure falls within the Certain Methods of Organizing Human Activities grouping of abstract ideas as it relates to commercial interactions of sales activities or behavior. Accordingly the claims recite an abstract idea.
19.	The judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of extracting feature vector to detect network motifs within the subgraph (i.e. understanding the patterns in the customer accounts in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform to detect money laundering customer accounts. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The additional elements of machine-learning model, cluster analysis, label propagation algorithm, and k- means clustering algorithm are recited at a high-level of generality (i.e., steps directed to the general means using mathematical concepts and relationships to determine cluster account groups). The elements are not sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claim, dependent claims 5, 7, 10, 15, 17, and 20 further are directed to an ineligible judicial exception without any significant more.
20.	There are no additional components and the additional element of “machine-learning model”, “cluster analysis”, “label propagation algorithm”, and “k- means clustering algorithm” are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements and do not integrate the exception into a practical application of that exception Therefore, similar to the independent claims, the dependent claims 5, 7, 10, 15, 17, and 20 are directed to an ineligible judicial exception without any significant more.
21.	Dependent claims 8, 9, 18, and 19 further recite limitations of determining whether a fund-transfer relationship exists between two customer accounts based on a total amount of funds transferred between the two customer accounts, and determining a direction of the fund-transfer relationship between the two customer accounts, and wherein the determined direction includes one of: a first direction, a second opposite direction, and a bi-direction. The steps for detecting an abnormal event (i.e. money laundering) associated customer account by utilizing graph structure falls within the Certain Methods of Organizing Human Activities grouping of abstract ideas as it relates to commercial interactions of sales activities or behavior. Accordingly, the claims recite an abstract idea.
22.	The judicial exception is not integrated into a practical application. The limitations do no more than generally linking a judicial exception to a particular technological environment. In addition, the claim limitations of “wherein establishing the fund-transfer relationships among the plurality of customer accounts comprises constructing a fund-transfer graph based on the transaction records”, “determining whether a fund-transfer relationship exists between two customer accounts based on a total amount of funds transferred between the two customer accounts, and wherein the determined direction includes one of: a first direction, a second opposite direction, and a bi-direction”, and “determining a direction of the fund-transfer relationship between the two customer accounts”, the determining  and establishing steps are recited at a high level of generality (i.e., as a general means of gathering financial data for use in the comparison/relationship steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea. Therefore, the claims are abstract.   
23.	There are no additional computer components and the additional elements of “an edge in the fund-transfer graph” and “wherein a respective node in the fund-transfer graph” are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recite additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims, dependent claims 8, 9, 18, and 19 are directed to an ineligible judicial exception without any significant more.
24.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

27.	Claims 1-5 and 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac et. al (US Patent Application Publication No.: 2015/0379430; hereafter known as Dirac) and further in view of Zoldi et al (US Patent Application No.: 2017/0270534; hereafter known as Zoldi)

28.	In claim 1: Dirac discloses,
A computer-executable method, comprising: (i.e., implementing embodiments of the corresponding methods and apparatus on portions or all of multiple computing devices and may be used to implement the described functionality in various embodiments) (Dirac: Paragraph [0377])
obtaining, by a computer from an online financial platform, online financial transaction records associated with a plurality of customer accounts of the online financial platform;
(i.e., machine learning service to collect and disseminate information about best practices
related to different problem domains, e.g., may be used for financial analysis, others for computer applications, and so on. Such classification may be performed based on various factors in different embodiments-e.g. based on the types of algorithms used, the names of input and output variables, customer provided information, the identities of the customers, and so on. A logically centralized repository of machine learning objects corresponding to numerous types of entities (such as models, data sources)) (Dirac: Paragraph [0137], [0371])
applying a machine-learning model to determine whether a respective customer-account cluster is involved in online money laundering. (i.e., the interfaces may, for example, allow to rely on default settings or parameters for various aspects of the procedures used for building, training and using machine learning models, where the defaults are derived from the accumulated experience of other practitioners addressing similar types of machine learning problems and may customize the parameters or settings they wish to use for various types of machine learning tasks, such as input record handling, feature processing, model building, execution and evaluation including the MLS may be used for financial fraud detection utilizing financial transaction records) (Dirac: Paragraph [0002], [0084])
	Dirac does not disclose,
establishing fund-transfer relationships among the plurality of customer accounts based on the transaction records;  
performing, by a computer, a cluster-analysis operation to group the plurality of customer accounts into a number of clusters by constructing a fund-transfer graph based on the transaction records, wherein a respective node in the fund-transfer graph corresponds to a customer account, and wherein an edge in the fund-transfer graph corresponds to a fund-transfer relationship between two customer accounts; and 
	However Zoldi discloses,
establishing fund-transfer relationships among the plurality of customer accounts based on the transaction records; (i.e., the flow of funds must be tracked across multiple financial institutions where the predictive model can therefore have access to risk information than would be possible when viewing only transactions and customer information from a single institution and the efficient-risk linking propagate risk information from accounts at multiple banks and a  distinction is made between customers and accounts who have direct relationships with the financial institution (on-us) and those who do not (off-us). BList features help detect shifts in payment and transfer behavior, such as suddenly paying a large number of never-associated accounts.) (Zoldi: Paragraph [0047],[0050] [0054],[0055],[0079], [0088])
performing, by a computer, a cluster-analysis operation to group the plurality of customer accounts into a number of clusters by constructing a fund-transfer graph based on the transaction records (i.e., process of combining the input data record with values saved in the profile through mathematical transformations is known “feature construction”. Feature construction include time- and event-based averages, e.g., implemented with recursive approximation using exponential decays. Feature construction can also include other types of calculations), wherein a respective node in the fund-transfer graph corresponds to a customer account, and wherein an edge in the fund-transfer graph corresponds to a fund-transfer relationship between two customer accounts; and (i.e., BLists can be created for each entity, and used to store credited and debited accounts, In AML and retail banking applications, BList features help detect shifts in payment and transfer behavior, such as suddenly paying a large number of never-associated accounts including distinction is made between customers and accounts who have direct relationships with the financial institution (on-us) and those who do not (off-us)) (Zoldi: Paragraph [0033], [0042], [0045], [0047], [0055]) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Zoldi so that the method can include the fund-transfer relationships so that the clusters can detect money laundering. The system and method prioritize alerts, to determine those cases with the highest likelihood of laundering activity, and to link alerts with SARs to develop a robust source of training data for supervised or semi-supervised machine learning methods and systems for detection of money laundering. (Zoldi: Paragraph [0005]) Soft-clustering features can be combined to indicate if behavior is deviating from the observed typical behavior within clusters found within a segment. (Zoldi: Paragraph [0036])
29.	In claim 2: The combination Dirac and Zoldi disclose the method of supra, including further comprising training the machine- learning model using labeled data associated with a set of sample customer- account clusters. (i.e., an input data set comprising labeled observation records where the labeled observation records is split to obtain respective training sets and each of the training sets may be used to train a model. The machine learning service has a model generator may identify one or more unprocessed variables as candidates for concurrent quantile binning transformations. The candidates may be identified based on any of a number of different factors in different embodiments, such as an analysis of the distributions of the variables' raw values in a sample of observation records) (Dirac: Paragraph [0186], [0188], [0310]) 
30.	In claim 3: The combination Dirac and Zoldi disclose the method of supra, including wherein the machine-learning model comprises a binary-classification model, and wherein training the binary- classification model comprises labeling a first number of sample customer- account clusters as blacklisted and a second number of sample customer-account clusters as whitelisted. (i.e., a binary classification model whose goal is to classify observation records of the evaluation data set into one of two classes, such as classes simply labeled and then classes a particular observation record is to be placed in (or whether the observation record should be considered unclassified) may represent the prediction interpretation thresholds) (Dirac: Paragraph [0322], [0323] [0324] [0326] [0330])
31.	In claim 4: The combination Dirac and Zoldi disclose the method of supra, including wherein labeling a respective sample customer-account cluster as blacklisted comprises: (i.e., elements of an interactive graphical interface that may be used to modify classification labels and to view details of observation records selected based on output variable values and may decide that more user-friendly names should be used for the classes.) (Dirac: Paragraph [0328], [0334], [0336])
determining that a number of customer accounts within the respective sample customer-account cluster are known money-laundering customer accounts; and  (i.e., parameter exploration and/or auto-tuning may be requested for various clustering-related parameters in some embodiments, such as the number of clusters into which a given data set should be classified, e.g. determining that the number of observation records of the second set which have been identified) (Dirac: Paragraph [0155], [0292], [0325], [0326])
in response to a ratio of the known money-laundering customer accounts within the respective sample customer-account cluster exceeding a predetermined threshold, labeling the respective sample customer-account cluster as blacklisted. (i.e., Clients may also be presented with visual evidence of the relationships between different prediction quality metrics and thresholds and the cutoff value for a binary classification represents one example of a prediction interpretation threshold where each of the observation records is placed in one of the two classes “0” and “1” based on the Score values and a class boundary called a “cutoff” e.g. the score is less than the cutoff, a correct classification result called a “true negative” results) (Dirac: Paragraph [0264], [0315], [0319], [0323], [0324])
32.	In claim 5: The combination Dirac and Zoldi disclose the method of supra, including further comprising:
extracting a feature vector from the respective customer-account cluster (i.e., raw data records may first be extracted from a data source which may include the extraction and cleansing of input data records from raw data repositories that includes parameter auto-tune settings where auto-tuning may be requested for various clustering-related parameters) (Dirac: Paragraph [0095], [0140],[0155]) ; and 
using the feature vector as an input to the machine-learning model. (i.e., machine learning workflows, which may correspond to a sequence of API requests from a client 164, may include the extraction and cleansing of input data records from raw data repositories and the MLS input data can be used for machine learning) (Dirac: Paragraph [0087], [0095], [0140])
33.	In claim 7: The combination Dirac and Zoldi disclose the method of supra, including further comprising:
constructing a subgraph for each cluster; and (i.e., Based on an analysis of the observation records of a subset or all of the training set, one or more decision trees may be constructed) (Dirac: Paragraph [0211], [0212], [0227]) 
extracting a feature vector from the subgraph using a technique based on detection of network motifs within the subgraph. (i.e., building a machine learning service that may be used by large numbers of customers for a variety of use cases to identify techniques work best for data cleansing, sampling or sub-set extraction, feature processing, predicting, and so on)   (Dirac: Paragraph [0136], [0140] [0269])
34.	In claim 8: The combination Dirac and Zoldi disclose the method of supra, including wherein establishing the fund-transfer relationships comprises determining whether a fund-transfer relationship exists between two customer accounts based on a total amount of funds transferred between the two customer accounts.(i.e., the flow of funds must be tracked across multiple financial institutions. the BList features help detect shifts in payment and transfer behavior, such as suddenly paying a large number of never-associated accounts, i.e., account 1 makes a risky transfer of funds to account then account 2 transfers funds to account 3.)  (Zoldi: Paragraph [0047], [0048], [0054], [0079])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Zoldi so that the method can include the fund-transfer relationships so that the clusters can detect money laundering. The system and method prioritize alerts, to determine those cases with the highest likelihood of laundering activity, and to link alerts with SARs to develop a robust source of training data for supervised or semi-supervised machine learning methods and systems for detection of money laundering. (Zoldi: Paragraph [0005]) Soft-clustering features can be combined to indicate if behavior is deviating from the observed typical behavior within clusters found within a segment. (Zoldi: Paragraph [0036])
35.	In claim 9: The combination Dirac and Zoldi disclose the method of supra, including wherein establishing the fund-transfer relationships comprises determining a direction of the fund-transfer relationship between the two customer accounts, and wherein the determined direction includes one of: a first direction, a second opposite direction, and a bi-direction. (i.e., the flow of funds must be tracked across multiple financial institutions where the predictive model can therefore have access to risk information than would be possible when viewing only transactions and customer information from a single institution and the efficient-risk linking propagate risk information from accounts at multiple banks and a  distinction is made between customers and accounts who have direct relationships with the financial institution (on-us) and those who do not (off-us). BList features help detect shifts in payment and transfer behavior, such as suddenly paying a large number of never-associated accounts.) (Zoldi: Paragraph [0047], [0050] [0054],[0055],[0079], [0088])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Zoldi so that the method can include the fund-transfer relationships so that the clusters can detect money laundering. The system and method prioritize alerts, to determine those cases with the highest likelihood of laundering activity, and to link alerts with SARs to develop a robust source of training data for supervised or semi-supervised machine learning methods and systems for detection of money laundering. (Zoldi: Paragraph [0005]) Soft-clustering features can be combined to indicate if behavior is deviating from the observed typical behavior within clusters found within a segment. (Zoldi: Paragraph [0036])
36.	In claim 10: The combination Dirac and Zoldi disclose the method of supra, including wherein performing the cluster-analysis operation comprises implementing a label propagation algorithm (LPA) (i.e., the incorporation of certain semi-supervised techniques) (Zoldi: Paragraph [0005]) or a k- means clustering algorithm. (i.e., the MLS may be used for, and may incorporate techniques optimized for, a variety of problem domains covering unsupervised learning) (Dirac: Paragraph [0371])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Zoldi so that the method can include various algorithms including a label propagation algorithm (LPA) or a k- means clustering algorithm to improve accuracy and efficiency of the number of labelled clustering.  A key component of the auto-retraining module is the quality assurance process, which determines if the automatically learned model parameters are acceptable, or if it is safer and more accurate to use the previously learned model. (Zoldi: Paragraph [0085]) The profiles include the efficient favorite behavior-sorted lists (BList) technologies, which efficiently capture favorite behavior associated with an entity. (Zoldi: Paragraph [0029])

37.	In claim 11: Dirac discloses,
A computer system, comprising: (Dirac: Paragraph [0377])
a processor; and  (Dirac: Paragraph [0372])
a storage device coupled to the processor and storing instructions which when executed by the processor cause the processor to perform a method, the method comprising: (Dirac: Paragraph [0374], [0377])
obtaining, from an online financial platform, online financial transaction records associated with a plurality of customer accounts of the online financial platform; (Dirac: Paragraph [0137], [0371])
applying a machine-learning model to determine whether a respective customer-account cluster is involved in online money laundering. (Dirac: Paragraph [0002], [0084])
	Dirac does not disclose,
establishing fund-transfer relationships among the plurality of customer accounts based on the transaction records; 
performing, by a computer, a cluster-analysis operation to group the plurality of customer accounts into a number of clusters by constructing a fund-transfer graph based on the transaction records, wherein a respective node in the fund-transfer graph corresponds to a customer account, and wherein an edge in the fund-transfer graph corresponds to a fund-transfer relationship between two customer accounts; and 
	However Zoldi discloses, 
establishing fund-transfer relationships among the plurality of customer accounts based on the transaction records; (Zoldi: Paragraph [0047],[0050] [0054],[0055],[0079], [0088])
performing, by a computer, a cluster-analysis operation to group the plurality of customer accounts into a number of clusters by constructing a fund-transfer graph based on the transaction records, wherein a respective node in the fund-transfer graph corresponds to a customer account, and wherein an edge in the fund-transfer graph corresponds to a fund-transfer relationship between two customer accounts; and) (Zoldi: Paragraph [0033], [0042], [0045], [0047], [0055])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Zoldi so that the method can include the fund-transfer relationships so that the clusters can detect money laundering. The system and method prioritize alerts, to determine those cases with the highest likelihood of laundering activity, and to link alerts with SARs to develop a robust source of training data for supervised or semi-supervised machine learning methods and systems for detection of money laundering. (Zoldi: Paragraph [0005]) Soft-clustering features can be combined to indicate if behavior is deviating from the observed typical behavior within clusters found within a segment. (Zoldi: Paragraph [0036])
38.	In claim 12: The combination Dirac and Zoldi disclose the computer system of supra, including wherein the method further comprises training the machine-learning model using labeled data associated with a set of sample customer-account clusters. (Dirac: Paragraph [0186], [0188], [0310])
39.	In claim 13: The combination Dirac and Zoldi disclose the computer system of supra, including wherein the machine-learning model comprises a binary-classification model, and wherein training the binary- classification model comprises labeling a first number of sample customer account clusters as blacklisted and a second number of sample customer-account clusters as whitelisted. (Dirac: Paragraph [0322], [0323] [0324] [0326] [0330])
40.	In claim 14: The combination Dirac and Zoldi disclose the computer system of supra, including wherein labeling a respective sample customer-account cluster as blacklisted comprises: (Dirac: Paragraph [0328], [0334], [0336])
determining that a number of customer accounts within the respective sample customer-account cluster are known money-laundering customer accounts; and (Dirac: Paragraph [0155], [0292], [0325], [0326])
in response to a ratio of the known money-laundering customer accounts within the respective sample customer-account cluster exceeding a predetermined threshold, labeling the respective sample customer-account cluster as blacklisted. (Dirac: Paragraph [0264], [0315], [0319], [0323], [0324])
41.	In claim 15: The combination Dirac and Zoldi disclose the computer system of supra, including wherein the method further comprises:
extracting a feature vector from the respective customer-account cluster; and (Dirac: Paragraph [0095], [0140],[0155])
using the feature vector as an input to the machine-learning model. (Dirac: Paragraph [0087], [0095], [0140])
42.	In claim 17: The combination Dirac and Zoldi disclose the computer system of supra, including wherein the method further comprises:
constructing a subgraph for each cluster; and (Dirac: Paragraph [0211], [0212], [0227])
extracting a feature vector from the subgraph using a technique based on detection of network motifs within the subgraph. (Dirac: Paragraph [0136], [0140] [0269])
43.	In claim 18: The combination Dirac and Zoldi disclose the computer system of supra, including wherein establishing the fund- transfer relationships comprises determining whether a fund-transfer relationship exists between two customer accounts based on a total amount of funds transferred between the two customer accounts. (Zoldi: Paragraph [0047], [0048], [0054], [0079])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Zoldi so that the method can include the fund-transfer relationships so that the clusters can detect money laundering. The system and method prioritize alerts, to determine those cases with the highest likelihood of laundering activity, and to link alerts with SARs to develop a robust source of training data for supervised or semi-supervised machine learning methods and systems for detection of money laundering. (Zoldi: Paragraph [0005]) Soft-clustering features can be combined to indicate if behavior is deviating from the observed typical behavior within clusters found within a segment. (Zoldi: Paragraph [0036])
44.	In claim 19: The combination Dirac and Zoldi disclose the computer system of supra, including wherein establishing the fund- transfer relationships comprises determining a direction of the fund-transfer relationship between the two customer accounts, and wherein the determined direction includes one of: a first direction, a second opposite direction and a bi- direction. (Zoldi: Paragraph [0047], [0050] [0054],[0055],[0079], [0088])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Zoldi so that the method can include the fund-transfer relationships so that the clusters can detect money laundering. The system and method prioritize alerts, to determine those cases with the highest likelihood of laundering activity, and to link alerts with SARs to develop a robust source of training data for supervised or semi-supervised machine learning methods and systems for detection of money laundering. (Zoldi: Paragraph [0005]) Soft-clustering features can be combined to indicate if behavior is deviating from the observed typical behavior within clusters found within a segment. (Zoldi: Paragraph [0036])
45.	In claim 20: The combination Dirac and Zoldi disclose the computer system of supra, including wherein performing the cluster- analysis operation comprises implementing a label propagation algorithm (LPA) (Dirac: Paragraph [0005]) or a k-means clustering algorithm. (Zoldi: Paragraph [0371])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Zoldi so that the method can include various algorithms including a label propagation algorithm (LPA) or a k- means clustering algorithm to improve accuracy and efficiency of the number of labelled clustering.  A key component of the auto-retraining module is the quality assurance process, which determines if the automatically learned model parameters are acceptable, or if it is safer and more accurate to use the previously learned model. (Zoldi: Paragraph [0085]) The profiles include the efficient favorite behavior-sorted lists (BList) technologies, which efficiently capture favorite behavior associated with an entity. (Zoldi: Paragraph [0029])


Response to Arguments
46.	In regards of the U.S.C 101 rejection, the Applicants arguments and remarks have been acknowledged, but not persuasive.
	The Applicants argument argues that the amended claims, as drafted, are not directed to an abstract idea. The cited limitation (Remarks & Amendments, pg. 7-8)  cannot be performed by a human, mentally, or with a pen and paper and the claims are directed to machine-learning operations. In addition, The Applicant argues that clams are integrated into the practical Application. 
	The Examiner respectfully disagrees. The amended claims, as drafted, are steps to collecting and analyzing financial transaction for detecting suspicious activity utilizing machine learning. The above steps of debt management are concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The above steps are directed to the abstract idea of collecting information, analyzing it and displaying the certain results to detect suspicious behavior. The Examiner notes that anti money laundering is a long-standing practices of banks, other financial institutions, and merchants. The above conclusion is supported in the Applicant’s specification where it cites “To improve effectiveness and 
efficiency in detecting online money laundering” (Specification: Paragraph {0024])) and “Embodiments of the present invention provide a solution to the technical problems of detecting online money laundering” (Specification: Paragraph [0022]). Therefore, the amended claims, as drafted, are abstract. 
The judicial exception is not integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more. Unlike Enfish, McRo, BASCOM, the amended claims, as drafted, are not a technical solution to a technical problem. The amended claims, as drafted, are a business solution to a business problem (i.e. collecting and analyzing financial transaction and relational data for detecting suspicious activity utilizing machine learning). As discussed above with respect to integration of the abstract idea into a practical application, the additional components of “computer”, ”processor”, “storage device”, and additional elements of “online financial platform”, and “machine learning model”. The additional components and elements are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (i.e. a processor performing function of receiving and associating online financial transactions records and performing analysis) The Specification supports the above conclusion where it recites: “Computing devices 106 and 108 can include various mobile devices, including but not limited to: smartphones, tablet computers, laptop computers, personal digital assistants (PDAs), various wearable computing devices (e.g., smartglasses and smartwatches), etc “ (Specification: Paragraph [0027]) and “These modules or apparatus may include, but are not limited to, an application-specific integrated circuit (ASIC) chip, a field-programmable gate array (FPGA), a dedicated or shared processor that executes a particular software module or a piece of code at a particular time, and/or other programmable-logic devices now known or later developed” (Specification: Paragraph [0067]) See MPEP 2106 and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the amended claims 1-5, 7-15, and 17-20 are abstract and the judicial exception is not integrated into a practical application. 
In regards to Step 2B, as stated in the Office Action and above, the claims 1-5, 7-15, 17-20 recite the additional components and elements of the additional components of “computer”, ”processor”, “storage device”, and additional elements of “online financial platform”, and “machine learning model”. The computer hardware is recited at a high-level of generality.such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, applicant's specification fails to set forth that the recited elements of the claims amount to significantly more. It is clear from the above that only general computing components and no specialized computer, hardware, or technology is required to implement the invention. The claims were directed to the abstract idea of collecting information, analyzing it and displaying the certain results to detect suspicious behavior. The elements are not sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims 1-5, 7-15, 17-20 are directed to an abstract idea without significantly more.
47.	In regards of the U.S.C 103 rejection, the Applicants arguments and remarks have been acknowledged, but not persuasive.
	The Applicants argument argues the combination of Dirac and Zoldi do not disclose “establishing fund-transfer relationships among the plurality of customer accounts based on the transaction records”. The Applicant arguments further argue that the combination of Dirac and Zoldi do not disclose "constructing a graph with nodes and edges.". 
	The Examiner respectfully disagrees. Zoldi discloses BList features help detect shifts in payment and transfer behavior, such as suddenly paying a large number of never-associated accounts and the feature construction module converts the input data ( (Zoldi: Paragraph [0047],[0055]). Zoldi further discloses the flow of funds must be tracked across multiple financial institutions. The AML Threat Score solution can be deployed in the cloud, which is a set of servers. This allows the predictive model to have access to SAR information and other risk factors from a variety of institutions that are members of the AML Consortium. (Zoldi: Paragraph [0088]) . Therefore Zoldi disclose the limitation of “establishing fund-transfer relationships among the plurality of customer accounts based on the transaction records”. This is supported in the Applicants Specification where it cite: “establishing the fund-transfer relationships can include determining whether a fund-transfer relationship exists between two customer accounts based on a total amount of funds transferred between the two customer accounts” (Specification [0012]) and “ The system can establish fund-transfer relationships (e.g., in the 
form of a fund-transfer graph)” (Specification: [0031]). The Examiner notes that  Zoldi diescloes  In AML applications, multiple BLists can be created for each entity and BList features help detect shifts in payment and transfer behavior” (Zoldi: Paragraph [0047]. Where BList is a tuple (i.e. an ordered list, basic graph)
	In regards to the combination of Dirac and Zoldi do not disclose “"constructing a graph with nodes and edges.". The arguments are not persuasive. The limitation cites “by constructing a fund-transfer graph based on the transaction records, wherein a respective node in the fund-transfer graph corresponds to a customer account, and wherein an edge in the fund-transfer graph corresponds”. Zoldi disclose BLists can be created for each entity, and used to store credited and debited accounts, In AML and retail banking applications, BList features help detect shifts in payment and transfer behavior, such as suddenly paying a large number of never-associated accounts including distinction is made between customers and accounts who have direct relationships with the financial institution (on-us) and those who do not (off-us)) (Zoldi: Paragraph [0033], [0042], [0045], [0047], [0055]), This is supported in the Applicants specification where it cite: In a variation on this embodiment, establishing the fund-transfer 
relationships among the plurality of customer accounts can include constructing a fund-transfer graph based on the transaction records. A respective node in the fund-transfer graph corresponds to a customer account, and an edge in the fund- transfer graph corresponds to a fund-transfer relationship between two customer accounts. (Specification: Paragraph [0011])

Conclusion
48.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693